Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (9/9/2020), is being examined under the first inventor to file provisions of the AIA .   Claims (1-20) are pending and being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
  Regarding claim 10, the claim appears to refer to the other power bias power from high frequency power (61). This however does not appear to be correct since high frequency is used for plasma generation and low frequency for bias. This is also according to the specification (See Para [0057] of the pub). This is how the claim is interpreted for prior art rejection. Claim 15 depends on claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 9, 11-13 and 19-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Maeda et al (US 20100326957).
A substrate support (Fig 1, 5), comprising: 
a first electrostatic chuck portion (59) configured to hold a substrate placed on the first electrostatic chuck portion; and 
a second electrostatic chuck portion surrounding the first electrostatic chuck portion, the second electrostatic chuck portion being configured to hold an edge ring (51) placed on the second electrostatic chuck portion (54), and 
the second electrostatic chuck portion including one or more electrodes located in the second electrostatic chuck portion (52), 
wherein the one electrode is configured to generate an electrostatic attraction between the second electrostatic chuck portion and the edge ring, and to provide a bias power to the edge ring through the second electrostatic chuck portion (52). Also see para [0051]
Regarding claim 2 electrode 54 would be common to both bias power through layer 52 and to electrostatic attraction for the focus ring (Para [0083]).
Regarding claim 3 the electrode for receiving voltage for electrostatic attraction would be 54 and for receiving bias power would be 52.
Regarding claim 5 the chucking layer 54 and bias layer 52 are located in the dielectric portion constituted by 62 and 61.
Regarding claim 9 heat transfer gas is disclosed at (Fig 1, 23 and Para [0053]).
Regarding claims  11 first electrostatic chuck portion also includes bias power to electrode 55. Also, first and second electrostatic portions are located on the base.
Regarding claims 12 and 13, additionally, the base is electrically conductive (Para [0049]) and is configured to receive first bias power (Fig 1, 13); first electrostatic portion holds the substrate (59); second electrostatic chuck portion is for the focus ring (54); Direct current for electrostatic attraction (Para [0049 and 0053]) and second bias power through 52.
Regarding claim 13 common electric path for bias is through Fig 1, 13. Also, the disclosed impedance circuit would be through capacitor as stated in Para [0046].
Regarding claims 19 and 20, substrate support and chamber are disclosed in Fig 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al (US 20100326957) in view of  Sasaki et al (US 20160189994) as evidenced by Shinji Himori (US 20110031217).
Regarding claim 4, as discussed above, Maeda et al disclose first and second electrostatic portions but do not disclose bipolar chucking for second electrostatic portion.
 Sasaki et al disclose a bipolar electrostatic chuck for second portion as disclosed in Fig 1 and 2 at 25d. Since this being one of the common ways of chucking having this in Maeda et al would have been obvious.
It is noted by Himori that bias and chuck voltage may go on either same electrode as in (Fig 3, having PS 12 for chucking and 8a for bias ) or on separate electrodes as in Fig 2.
Regarding claims 5-7 first and second electrostatic chuck portion include common dielectric (25) as in Fig 1 and 2 of Sasaki. 
Regarding the electrode for receiving voltage for second electrostatic attraction would be 54 and for receiving bias power would be 52. Voltage for first and second electrostatic attraction is disclosed in Maeda et al (Para [0049 and 0053) as well as in Sasaki (28 and 26).
Regarding claims 14 and 17 the second dielectric portion under second electrostatic portion is smaller in thickness (See Sasaki Fig 2, 25b).
Claims 8, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al (US 20100326957) in view of  Sasaki et al (US 20160189994) and further in view of Yamamoto et al (US 20140209245).
Regarding claim 8,  Maeda et al in view of  Sasaki et al do not disclose heater located in dielectric portion included in second electrostatic chuck portion (near the focus ring).
Yamamoto et al disclose heater (Fig 2, 7c) embedded in dielectric 7 under the focus ring in order to heat focus ring (See Para [0008]). 
It would have been obvious for one of ordinary skill in the art to have heater for focus ring in order to control temperature and get process uniformity.
Regarding claims 16 and 18,  Maeda et al in view of  Sasaki et al do not disclose a groove to separate first and second dielectric portions corresponding to first and second electrostatic chuck portions.
Yamamoto et al disclose such groove (Fig 2, 13) for temperature control (See Para [0057-0060]). The groove bottom being between the upper and lower surfaces of the base.
It would have been obvious for one of ordinary skill in the art at the time of invention to have provided groove for heat insulation and control temperature of the two dielectric portions corresponding to first and second electrostatic chuck portions.

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al (US 20100326957) in view of  Nagami et al (US 20140231389).
Regarding claim 10, the claim appears to refer to the other power bias power from high frequency power (61). This however does not appear to be correct since high frequency is used for plasma generation and low frequency for bias. This is also according to the specification (See Para [0057] of the pub)
 Maeda et al do not disclose two RF powers including at least one for bias and a filter.
Nagami et al disclose a plasma processing apparatus with one high frequency power (30) for plasma generation and a low frequency power (28) for bias and a filter (130) See also (para [0043]).
Having a filter for isolating HF power from LF power for bias would have been obvious for one of ordinary skill in the art at the time of invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nishio et al (US 20050230049) disclose application of bias to focus ring (Para [0034]). Similarly, Ichino et al (US 20100203736) also discloses application of bias to focus ring (Para [20100203736]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716